Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of October 1, 2018 (this “Amendment”), is entered into by and among BEAZER HOMES
USA, INC., a Delaware corporation (together with its successors and assigns, the
“Borrower”), the Lenders and Issuers party hereto, CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, acting through one or more of its branches or affiliates, as
agent (in such capacity and together with its successors, the “Agent”), and the
other parties signatory hereto.

W I T N E S S E T H :

WHEREAS, the Borrower has entered into that certain Second Amended and Restated
Credit Agreement, dated as of September 24, 2012 (as amended by that certain
First Amendment to Second Amended and Restated Credit Agreement, dated as of
November 10, 2014, that certain Second Amendment to Second Amended and Restated
Credit Agreement, dated as of November 6, 2015, that certain Third Amendment to
Second Amended and Restated Credit Agreement dated as of October 13, 2016 (the
“Third Amendment”) and that certain Fourth Amendment to Second Amended and
Restated Credit Agreement dated as of October 24, 2017 (the “Fourth
Amendment”)), and as further amended, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”; the Credit Agreement as amended by this Amendment is hereinafter
referred to as the “Amended Credit Agreement”), among the Borrower, the Lenders
party thereto, the Agent and the other agents and parties party thereto from
time to time;

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth therein;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth below; and

WHEREAS, the Borrower, the Lenders and the Issuers have agreed to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, it is agreed as follows:

ARTICLE 1

Definitions

Section 1.1     Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings assigned to such terms in the Credit Agreement,
unless otherwise defined herein or the context otherwise requires.

ARTICLE 2

Amendments

Section 2.1     Amendments to Credit Agreement. The Credit Agreement is hereby
amended and modified as follows:

(a)    The title page of the Credit Agreement is amended by replacing the
reference to “$200,000,000” therein with a reference to “$210,000,000”.



--------------------------------------------------------------------------------

(b)    Section 1.01 is amended by inserting the following immediately after the
definition of “Base Rate”:

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

(c)    The definition of “Termination Date” set forth in Section 1.01 of the
Credit Agreement is amended by replacing the reference to “February 15, 2020”
therein with a reference to “February 15, 2021”.

(d)    The definition of “Applicable Margin” set forth in Section 1.01 of the
Credit Agreement is amended and restated in its entirety as follows:

“Applicable Margin” means, as at any date of determination, the rate per annum
set forth below opposite the applicable Level then in effect (based on the Debt
Coverage Ratio as of the last day of the applicable fiscal quarter):

 

Applicable Margin  

Level

  

Debt Coverage

Ratio

   Eurodollar Loans     ABR Loans   I    Greater than or equal to 2.33:1.00     
3.75 %      2.75 %  II    Greater than or equal to 1.50:1.00 and less than
2.33:1.00      3.50 %      2.50 %  III    Less than 1.50:1.00      3.25 %     
2.25 % 

Any increase or decrease in the Applicable Margin resulting from a change in the
Debt Coverage Ratio shall become effective as of the first Business Day
immediately following the date a compliance certificate is delivered pursuant to
Section 5.08(6); provided, however, that if a compliance certificate is not
delivered when due in accordance with such Section, then Pricing Level I shall
apply, in each case as of the first Business Day after the date on which such
compliance certificate was required to have been delivered and in each case
shall remain in effect until the first Business Day following the date on which
such compliance certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.07(c) and (b) the initial Applicable Margin shall be set
forth in Level I until the first Business Day immediately following the date a
compliance certificate is delivered to the Agent pursuant to Section 5.08(6) for
the first fiscal quarter end to occur following the Fifth Amendment Effective
Date. Any adjustment in the Applicable Margin shall be applicable to all credit
extensions then existing or subsequently made or issued.

(e)    Section 5.08(13) of the Credit Agreement is amended by inserting the
words “and, as applicable, the Beneficial Ownership Regulation” immediately
following the words “USA PATRIOT Act”.

 

2



--------------------------------------------------------------------------------

(f)    Section 10.16 of the Credit Agreement is amended by inserting the words
(i) “and the requirements of the Beneficial Ownership Regulation” immediately
following the words “USA PATRIOT Act” in the third line thereof and (ii) “and
the Beneficial Ownership Regulation” after the words “USA PATRIOT Act” in the
fifth line thereof.

Section 2.2     Increased Commitments; Credit Agreement Schedule. The Commitment
of (i) Credit Suisse AG, Cayman Islands Branch, as a Lender and an Issuer, is
hereby increased by $3,333,333, (ii) Goldman Sachs Lending Partners LLC, as a
Lender and an Issuer, is hereby increased by $3,333,333 and (iii) Deutsche Bank
AG New York Branch, as a Lender and an Issuer, is hereby increased by $3,333,334
(such increase with respect to each such Lender, the “Increased Commitment
Amount”). The Credit Agreement is hereby amended by amending and restating
Schedule I thereto in the form of Schedule II to this Amendment in order to
reflect the foregoing increases in Commitments.

ARTICLE 3

Miscellaneous

Section 3.1     Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “Fifth Amendment Effective Date”) on which:

(a)    Amendment. The Agent shall have received duly executed and delivered
counterparts of this Amendment no later than 5:00 p.m. (New York City time) on
October 1, 2018 that, when taken together, bear the signatures of the Borrower,
the Lenders and the Issuers;

(b)    Secretary Certificate of the Borrower. The Agent shall have received a
certificate of the Secretary of the Borrower certifying (A) the names and true
signatures of each officer of the Borrower who has been authorized to execute
and deliver this Amendment and any other Loan Document or other document
required to be executed and delivered by or on behalf of the Borrower under this
Amendment, (B) that the attached copies of the certificate of incorporation of
the Borrower (which has been certified as of a recent date by the Secretary of
State of Delaware) and the bylaws of the Borrower, have not been amended except
as set forth therein and remain in full force and effect and (C) the attached
copy of resolutions of the Board of Directors of the Borrower approving and
authorizing the execution, delivery and performance of this Amendment and any
other Loan Document or other document required to be executed and delivered on
behalf of the Borrower under this Amendment;

(c)    Good Standing Certificate of the Borrower. The Agent shall have received
a recently dated certificate of good standing for the Borrower issued by the
Secretary of State of Delaware;

(d)    Opinions of Counsel. The Agent shall have received, on behalf of itself,
the Lenders and the Issuers, the favorable written opinion of King & Spalding
LLP, counsel for the Borrower and for certain of the Guarantors, (w) dated on
the Fifth Amendment Effective Date, (x) addressed to the Agent, the Lenders and
the Issuers, (y) in form and substance reasonably satisfactory to the Agent, and
(z) covering such matters relating to this Amendment and the transactions
contemplated hereby as the Agent shall reasonably request, and the Borrower and
the applicable Guarantors hereby request such counsel to deliver such opinion;

(e)    No Default. On the date hereof and on the Fifth Amendment Effective Date
(both before and after giving effect to this Amendment), no Default or Event of
Default shall have occurred and be continuing;

 

3



--------------------------------------------------------------------------------

(f)    Accuracy of Representations and Warranties. Each of the representations
and warranties set forth in Article IV of the Credit Agreement, each other Loan
Document and Section 3.3 of this Amendment shall be correct in all material
respects on and as of the Fifth Amendment Effective Date as though made on and
as of such date, except to the extent that any such representations and
warranties are stated to relate solely to an earlier date, in which case such
representations and warranties shall be correct in all material respects as of
such earlier date, provided that in each case, any representations and
warranties that are qualified as to “materiality” or “material adverse effect”
shall be true and correct in all respects;

(g)    Acknowledgment and Confirmation. The Agent shall have received the
Acknowledgment and Confirmation, substantially in the form of Exhibit A hereto
(the “Acknowledgement”), dated as of the Fifth Amendment Effective Date,
executed and delivered by an authorized officer or other authorized signatory of
each Guarantor; and

(h)    Effectiveness Fee and Expenses. The Borrower shall have paid to the Agent
on the Fifth Amendment Effective Date (i) for the account of each Lender, a
consent fee equal to the sum of (A) 0.15% of such Lender’s Commitment
immediately prior to the effectiveness of this Amendment and (B) 0.35% of such
Lender’s Increased Commitment Amount and (ii) all reasonable and documented
fees, out-of-pocket costs and expenses of the Agent incurred in connection with
this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees, charges and disbursements of Davis Polk & Wardwell LLP, counsel for the
Agent.

Section 3.2    Conditions Subsequent.    The Borrower will, and will cause each
other Loan Party to, satisfy the requirements set forth on Schedule I to this
Amendment on or before the date specified for such requirement (or such later
date as agreed to by the Agent in its sole discretion). The failure by the
Borrower to complete, or cause to be completed, any such item within the
applicable time period for such item set forth on Schedule I to this Amendment
(including any extension of any such time period as contemplated hereby) shall
constitute an Event of Default if such failure shall continue for a period of
thirty (30) consecutive days after delivery of written notice thereof from the
Agent to the Borrower.

Section 3.3    Representations and Warranties.    To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Agent and the Lenders that:

(a)     Each of the representations and warranties set forth in Article IV of
the Credit Agreement and in each other Loan Document are correct in all material
respects on and as of the Fifth Amendment Effective Date as though made on and
as of such date, except to the extent that any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty is correct in all material respects as of such earlier date,
provided that in each case, any representation or warranty that is qualified as
to “materiality” or “material adverse effect” is true and correct in all
respects;

(b)     As of the date hereof, the Borrower has the corporate power and
authority, and the legal right, to enter into and perform this Amendment. The
execution, delivery and performance of this Amendment have been duly authorized
by all necessary corporate action on the part of such party. The execution and
delivery by such party of this Amendment, and performance by such party of the
Credit Agreement as amended hereby, will not (a) contravene such corporation’s
charter or bylaws, (b) violate, in any material respect, any provision of any
law, rule, regulation (including, without limitation, Regulations U and X of the
Board of Governors of the Federal Reserve System) order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to such party, (c) result

 

4



--------------------------------------------------------------------------------

in a breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease, or instrument to which such
corporation is a party or by which it or its properties may be bound or
affected, (d) result in, or require, the creation or imposition of any Lien,
upon or with respect to any of the properties now owned or hereafter acquired by
such corporation, other than Liens securing the Obligations; or (e) cause such
corporation, partnership or limited liability company to be in default, in any
material respect, under any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination, or award or any such indenture, agreement,
lease or instrument. This Amendment constitutes a legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally;

(c)     The Acknowledgement, when executed and delivered by each Guarantor party
thereto, will constitute a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally; and

(d)    On the date hereof and on the Fifth Amendment Effective Date (both before
and after giving effect to this Amendment), no Default or Event of Default has
occurred and is continuing.

Section 3.4    Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 3.5     Continuing Effect; No Other Waivers or Amendments.

(a) This Amendment shall not constitute an amendment to or waiver of any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as a consent to any action on
the part of the Borrower or any other Subsidiary that would require an
amendment, waiver or consent of the Agent or the Lenders except as expressly
stated herein. Except as expressly amended or waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms.

(b) The parties hereto acknowledge and agree that (i) this Amendment and any
other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the “Obligations” (as defined in the
Loan Documents) under the Credit Agreement as in effect prior to the Fifth
Amendment Effective Date; (ii) such “Obligations” are in all respects continuing
(as amended hereby) with only the terms thereof being modified to the extent
provided in this Amendment; and (iii) the Liens and security interests as
granted under the Loan Documents securing payment of such “Obligations” are in
all such respects continuing in full force and effect and secure the payments of
the “Obligations”.

(c) On and after the Fifth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit

 

5



--------------------------------------------------------------------------------

Agreement shall be read together and construed as a single instrument. This
Amendment shall be a Loan Document for all purposes under the Credit Agreement.

(d)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Amendment, the Borrower and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) the Amended Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i) or 1.471-2T(b)(2)(i).

Section 3.6    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties to this Amendment in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Amendment.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 3.7     GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank; signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

BEAZER HOMES USA, INC. By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Authorized Signatory By:  

/s/ Christopher Zybrick

Name:   Christopher Zybrick Title:   Authorized Signatory

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]



--------------------------------------------------------------------------------

LENDER AND ISSUER: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and an
Issuer By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Authorized Signatory By:  

/s/ Christopher Zybrick

Name:   Christopher Zybrick Title:   Authorized Signatory

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]



--------------------------------------------------------------------------------

LENDER AND ISSUER: DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and an Issuer
By:  

/s/ Stephen P. Cunningham

Name:   Stephen P. Cunningham Title:   Managing Director By:  

/s/ Joseph Pandolfo

Name:   Joseph Pandolfo Title:   Director

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]



--------------------------------------------------------------------------------

LENDER AND ISSUER: GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender and an Issuer
By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

[Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]



--------------------------------------------------------------------------------

EXHIBIT A

TO AMENDMENT

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1.    Reference is made to the Fifth Amendment to Second Amended and Restated
Credit Agreement, dated as of October 1, 2018 (the “Amendment”), by and among
the Borrower, the Agent and the Lenders party thereto. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Amendment or the Credit Agreement referenced in the Amendment, as the
case may be.

2.    Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment and (b) consents to and approves the execution, delivery and
performance of the Amendment and the performance of the Credit Agreement as
amended by the Amendment.

3.    After giving effect to the Amendment and the amendments and modifications
to the Loan Documents effectuated by the Amendment (collectively, the
“Modifications”), each of the undersigned ratifies, reaffirms and agrees
(i) that the Amendment and any other Loan Documents executed and delivered in
connection therewith do not constitute a novation, or termination of the
“Obligations” under and as defined in the Credit Agreement as in effect prior to
the Fifth Amendment Effective Date, (ii) that such “Obligations” are in all
respects continuing (as amended thereby) with only the terms thereof being
modified to the extent provided in the Amendment, (iii) to perform all of its
obligations under each Loan Document to which it is a party (whether as original
signatory thereto, by supplement thereto, by operation of law or otherwise), and
(iv) that all such obligations remain in full force and effect.

4.    After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned, with respect to each Loan Document to which it
is a party (a) reaffirms and ratifies its unconditional guarantee of the full
and punctual payment and performance of the Obligations as further set forth in
the Guaranty, (b) reaffirms and ratifies the Liens and security interests
granted by the undersigned under such Loan Document and (c) confirms and
acknowledges that the Liens and security interests granted by the undersigned
under such Loan Document remain in full force and effect and secure the payments
of the “Obligations”.

5.    After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned agrees that, from and after the Fifth Amendment
Effective Date, each reference to “the Credit Agreement” in the Loan Documents
shall be deemed to be a reference to the Credit Agreement as amended by the
Amendment.

6.    THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

7.    This Acknowledgment and Confirmation may be executed in any number of
counterparts and by the different parties to this Acknowledgement and
Confirmation in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Acknowledgement and Confirmation. Delivery of an executed
counterpart of a signature page to this Acknowledgement and Confirmation by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Acknowledgement and Confirmation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

[●]   By:  

 

Name:   Title:   [●]   By:  

 

Name:   Title:   [●]   By:  

 

Name:   Title:   [●]   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I

TO AMENDMENT

1.    Promptly following the Fifth Amendment Effective Date, and in no event
later than thirty (30) days following the Fifth Amendment Effective Date, the
Borrower shall deliver a list to the Agent of all Mortgages delivered to the
Agent under the Credit Agreement (such list to exclude those Mortgages
previously released pursuant to provisions of the Credit Agreement), accompanied
by a certificate of a Responsible Officer of Borrower certifying that such list
is true, correct and complete in all material respects. Such certification shall
be deemed a representation and warranty under the Credit Agreement for all
purposes.

2.    Within one hundred fifty (150) days of the Fifth Amendment Effective Date,
the Borrower shall satisfy, or cause the satisfaction of, each of the following
with respect to each Mortgage in each state as may be reasonably requested by
the Agent (collectively, the “Specified States”), and which, for purposes of
modifying such Mortgage under clause (A) below, shall be to reflect the
extension of the Termination Date, the change to the Applicable Margin, and the
increase in the Aggregate Commitment or such other capped principal amount as
set forth in such Mortgage as required pursuant to the laws of such states or
the terms of such Mortgage:

(A)    the applicable Loan Party shall have executed and delivered to the Agent
a modification to Mortgage in recordable form for the applicable jurisdiction in
which the applicable Mortgaged Property is located and otherwise in form and
substance reasonably acceptable to the Borrower and the Agent;

(B)    the Agent shall have received evidence that counterparts of the
modifications to Mortgages previously recorded in the Specified States have been
submitted to the appropriate offices of First American Title Insurance Company
for recordation in the appropriate offices to ensure that the valid and
perfected first priority Liens created by such Mortgages continue in full force
and effect and evidence that all other actions that the Agent may reasonably
deem necessary or desirable in order to ensure that the valid and perfected
first priority Liens created by such Mortgages have been taken, subject only to
Liens permitted under Section 6.01 of the Credit Agreement (provided that any
Liens required by Section 6.01 of the Credit Agreement to be junior to the Liens
securing the Facility are, in fact, junior to such Liens securing the Facility);
and

(C)    the Agent shall have received a letter of opinion addressed to the Agent
and the Lenders from counsel located in the Specified States with respect to the
adequacy of the form of the modifications of the Mortgages and such other
matters as reasonably requested by the Agent.



--------------------------------------------------------------------------------

SCHEDULE II

TO AMENDMENT

Schedule I

 

Lenders

   Commitment
Percentage     Commitment      Facility Letter of
Credit Sublimit   Credit Suisse AG, Cayman Islands Branch      33.3333333 %    $
70,000,000      $ 70,000,000   Goldman Sachs Lending Partners LLC     
33.3333333 %    $ 70,000,000      $ 70,000,000   Deutsche Bank AG New York
Branch      33.3333333 %    $ 70,000,000      $ 70,000,000     

 

 

   

 

 

    

 

 

  TOTAL      100 %    $ 210,000,000      $ 210,000,000     

 

 

   

 

 

    

 

 

 